Citation Nr: 1401151	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  09-43 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased rating in excess of 50 percent for posttraumatic stress disorder.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to a total rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Angie Thompson, Esq. in Jan Dils Group


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to January 1970.

This case comes before the Board of Veteran's Appeals (Board) on appeal from September 2008 and January 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In October 2012, the Veteran presented testimony at a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.

At the hearing, the Veteran submitted additional evidence along with a waiver of initial RO consideration of the evidence. This evidence has been accepted for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2013).

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case.  A review of the documents in the Virtual VA paperless and VBMS claims files do not reveal any additional documents pertinent to the present appeal. 
 
The issues of service connection for bilateral hearing loss and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO.




FINDINGS OF FACT

1.  The Veteran was not shown to have occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independent, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships. 

2.  Tinnitus is attributable to service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.130, Diagnostic Codes 9411 (2013).

2.  With resolution of the doubt in favor of the Veteran, tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case. For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim. 73 Fed. Reg. 23,353 (Apr. 30, 2008).

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran dated in January 2008, August 2008, July 2009, and November 2009 that fully addressed all notice elements.

VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, VA outpatient treatment records and private medical records.  
Additionally, the Veteran was afforded VA examinations in August 2008 and January 2012 for his PTSD. These examinations are determined to be adequate for adjudication purposes, as they are based upon a review of the claims file and an evaluation of the Veteran to, to include obtaining his stated history.  In addition, the examiner's provided opinions with consideration of the schedular rating criteria.  The Board finds that they are adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Additionally, during the October 2012 Board hearing, the Veterans Law Judge explained the issue on appeal and suggested the submission of evidence that may have been overlooked. These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist. See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 
 
Increased rating claim for PTSD

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson, the Court noted an important distinction between an appeal involving a Veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126.  Here, as the RO has already assigned staged ratings for the Veteran's PTSD, the Board will consider the propriety of those ratings, as well as whether any further staged rating of the disability is warranted.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's rating was assigned pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, which provides that PTSD should be rated under the General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  

Under the general formula, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.

In Vazquez-Claudio v. Shinseki, 713 F.3d 111 (Fed. Cir. 2013), the Federal Circuit stated that "a Veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas." 

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.'  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability. See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a).

A VA examination was conducted in August 2008.  The Veteran reported one to two instances of suicidal ideation, but no plans or intent.  He stated that he had not worked since 1987 due to work-related injury, but occupational problems had included increased difficulty maintaining sustained concentration. The Veteran described a good relationship with his wife of 17 years with some emotional distancing.  He similarly stated that he loved his children but rarely participated in their activities.  Socially, he reported no close friends and preferred to spend time at home on his own.  

A mental status examination showed a normal appearance, calm, and cooperative, with a slightly guarded manner, full orientation, normal speech, intact memory and reasoning, fair judgment, and insight, "grouchy" mood, and constricted affect.  The Veteran denied suicidal or homicidal thoughts.  The examiner noted sleep disturbances.  The examiner also noted non-PTSD symptoms of depression, including feelings of sadness, worthlessness, lack of energy and motivation.  The Veteran also experiences panic attacks one to two times per week. The examiner diagnosed chronic PTSD and depressive disorder, NOS, secondary to PTSD and assigned a GAF score of 50.  She also opined that the Veteran has occupational and social impairment with reduced reliability and productivity, as manifested by avoidance/numbing and arousal, frequent panic attacks, and depression.  

The Veteran appeared at an RO hearing before a decision review officer in December 2010.  He testified that he has difficulty sleeping, general discomfort, and anxiety.  

Treatment records from 2009 through 2011 showed the Veteran had difficulty with sleep and irritability.  He denied acute depression or anxiety and suicidal or homicidal ideations.  He was appropriately dressed and groomed, with a cooperative attitude and normal speech.  The Veteran exhibited no delusion, paranoia or other psychotic symptoms, and his memory, cognition, insight, and judgment were intact.

The Veteran underwent a VA examination in January 2012.  The Veteran reported that he had a "pretty good" relationship with his wife, children, and grandchild.  He also has a small group of friends outside his family.  The Veteran has been unemployed since 1987 when he was injured in a bulldozer accident. The Veteran's symptoms include recurrent and distressing recollections of the traumatic event, recurrent and distressing dreams, efforts to avoid associations with the trauma, markedly diminished interest in significant activities, difficulty falling or staying asleep, irritability and outbursts of anger, hypervigilance, depressed mood, and anxiety.  

The examiner stated that the Veteran's PTSD and depression symptoms can be distinguished.  Specifically, regarding his depression, the Veteran reported a depressed mood "just about every day," feeling like crying, poor sleep, low energy and motivation for acvtivity, some social isolation, irritability, and uncertainty.  The Veteran denied suicidal and homicidal ideations.

Regarding his PTSD, the Veteran stated that he had difficulty falling asleep due to intrusive thoughts of military trauma, increased anxiety in the fall/winter, nighttime hypervigilance, and diminished interest in activities.  The Veteran's acknowledged love for his family and maintaining some close connections.  

The examiner diagnosed PTSD, chronic and depressive disorder, NOS and assigned a GAF score of 55.  The examiner opined that the Veteran has occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.   

At the October 2012 Board hearing, the Veteran testified that his PTSD primarily causes difficulty sleeping and socializing.  He also experiences irritability, difficulty concentrating, and periods of forgetfulness.  

The Board finds that a rating in excess of 50 percent is not warranted for the Veteran's PTSD.  The Board has considered the GAF scores of 50-55, assigned during this appeal period. This is indicative of moderate to serious symptoms or impairment in social, occupational, or school functioning.

The aforementioned evidence reflects that the Veteran's PTSD has been manifested by difficulty sleeping, mood swings, irritability, anger, anxiety, depression, and withdrawal from social activities and relationships.   

While the Veteran did not demonstrate all of the symptoms listed in the rating formula as indicative of a 50 percent rating, the Board finds that his overall symptomatology, particularly, isolative and withdrawn behavior, symptoms of depression and anxiety, and disturbances in mood, more closely approximate occupational and social impairment with reduced reliability and productivity.  

As noted above, a 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

Here, although the suicidal thoughts were noted in 2008, he has consistently denied suicidal ideations, plans, or intent since that time.  Additionally, there is no indication of obsessional rituals that rise to the level of interference with routine activities.  He has also had normal speech, insight, and judgment.  While the Veteran experiences some symptoms of panic and depression, these do not appear to affect his ability to function independently.  In addition, although the Veteran has irritability, he has consistently denied violent behavior.  He has also presented for treatment and examination neatly groomed with adequate hygiene.  Furthermore, there is no evidence of significant impairment in areas, such as thinking or judgment.  In fact, there is no history of delusions or hallucinations, and his judgment has been described as intact and fair on mental status examination.  

The Board acknowledges the report of the VA psychologist, who indicated that the Veteran has occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  Such a statement is consistent with the rating criteria for a 50 percent evaluation.  

With regard to occupational impairment, the Veteran stopped working in 1987 after a workplace accident; however, the January 2012 VA examiner opined that the Veteran remains employable from a mental health perspective and would likely experience no more than moderate impairment from mental health issues if otherwise able to work.   

With regard to his social impairment, although the Veteran stated that he tends to isolate himself and does not have many friends, he does maintain a self-reported "pretty good" relationship with his wife and children.  Therefore, the record does not reflect the inability to establish and maintain effective relationships.  

Based on the foregoing, the Board finds that the Veteran's PTSD symptomatology more closely approximates the criteria for the assigned 50 percent rating for the entire appeal period.  As the criteria for a 70 percent rating have not been met, it logically follows that the criteria for a 100 percent rating for PTSD have likewise not been met.

The Board notes that, in determining that the criteria for a rating in excess of 50 percent for the Veteran's service-connected PTSD are not met, the Board has considered applicable rating criteria not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for the psychiatric disability in question.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Instead, the Board has also considered the extent to which his symptoms have caused occupational and social impairment.  Vazquez-Claudio, supra.  

Based on the above discussion of symptoms, the Board finds that a rating in excess of 50 percent for PTSD is not warranted.  

Additionally, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's service-connected PTSD is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required. Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)  ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, which primarily consists of sleep impairment, hypervigilance, isolation, withdrawal, irritability, depression, and anxiety.  Indeed, the 50 percent evaluation contemplates the overall effect of all of his symptomatology on his occupational and social functioning.  As discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such manifestations. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected PTSD under the provisions of 38 C.F.R. § 3.321(b)(1)  have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Thun, supra. 

Service connection for tinnitus

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In this case the Veteran was diagnosed with tinnitus on the August 2008 VA examination and has thus met the current disability requirement.  He also served in Vietnam as a combat engineer and therefore, the Board acknowledges that he was exposed to hazardous noise during service.

The Veteran testified that he began experiencing ringing in the ears in Vietnam and it has continued since that time.  Records show that he complained of tinnitus as early as 2002, at which point, he stated that he had it for a long time. The Board finds that with resolution of the doubt in favor of the Veteran, service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to a rating in excess of 50 percent for PTSD is denied.

Entitlement to service connection for tinnitus is granted.


REMAND

As noted above, the Veteran's acoustic trauma in service is conceded.    

The Veteran was afforded a VA audiology examination in August 2008 in connection with his claim.  It appears that the VA examiner based his opinion on the lack of medical evidence of hearing loss in service.  Based on the foregoing, the Board finds that a clarifying medical opinion is necessary for the purpose of determining the nature and etiology of any hearing loss and tinnitus that may be present.

As the claim for TDIU is dependent upon the degree of impairment from service-connected disabilities, the appeal cannot be resolved until there is a determination of exactly whether his hearing loss is service-connected. Remand of the inextricably intertwined TDIU claim is therefore required as well; the claim cannot be fully and fairly adjudicated until the question of service connection for the lumbosacral disability is settled. Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. The RO should ascertain if the Veteran received any VA, non-VA, or other medical treatment that is not evidenced by the current record, to specifically include, but not limited to, any VA treatment records not associated with the record.  

2. The RO should provide the Veteran with authorization forms for the release of any identified outstanding private treatment records.  The RO should then obtain these records, as well as any other pertinent records, and associate them with the claims folder. 

If VA is unsuccessful in obtaining any medical records identified by the Veteran, it should inform him and provide him an opportunity to submit copies of the outstanding medical records. 

3. After completion of the foregoing development, the RO schedule the Veteran for a VA examination for a clarifying opinion as to the nature and etiology of any bilateral hearing loss that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.

a) The Veteran's acoustic trauma in service is conceded.

b) The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran currently has bilateral hearing loss that manifested in service or that is otherwise causally or etiologically related to his military service, including noise exposure and/or whether the hearing loss was caused or aggravated by his service-connected tinnitus.  

c) A clear explanation for all opinions and a discussion of the evidence in this case and medical principles involved must be provided.  

4. When the development requested has been completed, the case should be reviewed, to include as related to the inextricably intertwined issue of entitlement to TDIU, by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


